I concur with the majority in judgment only, because I disagree with the majority in its analysis of the parents. Moreover, I believe there is another argument.
Because these children have significant developmental, emotional, and behavioral problems, they require parents with special skills such as the present foster parents have. Because of these special needs, it is not likely that the children would be adopted as a group, and it is unlikely that four different sets of parents with these skills could be found.
According to R.C. 2151.353, one of the criteria under which the court may order long-term foster care is that the children retain a significant and positive relationship with a parent or relative. I  realize that the intent of the legislature was probably to interpret relative as an adult. However, the facts in this case justify a broader interpretation. For seven years these children have lived as a family. The family therapist recommended that the children stay together and so did the guardian ad litem, who reported that Sherry, who is fourteen, is almost ready for high school. She sets the model for the other children to follow and keeps them in line when necessary. These children have a significant and positive relationship with each other, as well as with their foster parents. That is worth preserving. Because it is not likely they would be adopted as a group, putting them up for adoption is likely to destroy that relationship.
Thus I would hold that the statute's requirement is met in so far as Sherry is a relative with whom the other children have a significant and positive relationship. On that basis I would affirm the trial court's decision to order a planned permanent living arrangement rather than awarding the county permanent custody with the intent to place them for adoption. *Page 169